UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2007. or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 1-7201 (Exact name of registrant as specified in its charter) Delaware 33-0379007 (State or other jurisdiction of incorporation or organization) (IRS Employer ID No.) 801 17th Avenue South, Myrtle Beach, South Carolina 29577 (Address of principle executive offices) (Zip Code) (843) 448-9411 (Registrant's phone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 1, 2008 Common Stock, par value $0.01 per share 171,203,440 AVX CORPORATION INDEX Page Number PART I: Financial Information: ITEM 1. Financial Statements: Consolidated Balance Sheets as of March 31, 2007 and December 2007 3 Consolidated Statements of Operations for the three and nine months ended December 2006 and 2007 4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2006 and 2007 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 22 ITEM 4. Controls and Procedures 22 PART II: Other Information: ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 5. Other Information 24 ITEM 6. Exhibits 25 Signature 26 -2- AVX Corporation and Subsidiaries Consolidated Balance Sheets (Unaudited) (in thousands, except per share data) March 31, December 31, ASSETS 2007 2007 Current assets: Cash and cash equivalents $ 684,382 $ 574,881 Short-tem investment in securities 145,000 70,000 Available-for-sale securities - 94,693 Accounts receivable - trade 191,106 223,719 Accounts receivable - affiliates 5,059 4,540 Inventories 330,141 398,100 Deferred income taxes 26,941 27,027 Prepaid and other 38,766 39,584 Total current assets 1,421,395 1,432,544 Long-term investments in securities 139,000 69,000 Property and equipment 1,593,282 1,720,165 Accumulated depreciation (1,349,409) (1,424,644) 243,873 295,521 Goodwill 71,166 150,517 Intangible assets - 95,998 Other assets 24,102 9,591 Total Assets $ 1,899,536 $ 2,053,171 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable - trade $ 50,903 $ 60,568 Accounts payable - affiliates 75,786 78,176 Current portion of long-term debt - 567 Income taxes payable 14,668 6,887 Accrued payroll and benefits 38,965 42,285 Accrued expenses 27,038 39,341 Total current liabilities 207,360 227,824 Long-term debt - 1,145 Other liabilities 56,897 67,897 Total Liabilities 264,257 296,866 Commitments and contingencies (Note 6) Stockholders' Equity: Preferred stock, par value $.01 per share: - - Authorized, 20,000 shares; None issued and outstanding Common stock, par value $.01 per share: 1,764 1,764 Authorized, 300,000 shares; issued, 176,368 shares Additional paid-in capital 340,911 342,154 Retained earnings 1,226,283 1,320,341 Accumulated other comprehensive income 128,812 161,243 Treasury stock, at cost: (62,491) (69,197) 4,694 and 5,091 shares at March 31 and December 31, 2007, respectively Total Stockholders' Equity 1,635,279 1,756,305 Total Liabilities and Stockholders' Equity $ 1,899,536 $ 2,053,171 See accompanying notes to consolidated financial statements. -3- AVX Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months Ended December 31, Nine Months Ended December 31, 2006 2007 2006 2007 Net sales $ 378,088 $ 429,542 $ 1,119,144 $ 1,213,406 Cost of sales 305,493 355,532 893,331 993,665 Restructuring charges - 204 - 2,421 Gross profit 72,595 73,806 225,813 217,320 Selling, general and administrative expenses 29,513 33,339 87,302 93,488 In-process research and development charge - - - 390 Profit from operations 43,082 40,467 138,511 123,442 Other income (expense): Interest income 10,548 9,762 28,181 34,984 Interest expense - (93) - (335) Other, net (552) (1,137) (2,476) (1,937) Income before income taxes 53,078 48,999 164,216 156,154 Provision for income taxes 17,251 11,980 53,371 42,535 Net income $ 35,827 $ 37,019 $ 110,845 $ 113,619 Earnings per share: Basic $ 0.21 $ 0.22 $ 0.64 $ 0.66 Diluted $ 0.21 $ 0.22 $ 0.64 $0.66 Weighted average common shares outstanding: Basic 172,041 171,356 172,138 171,612 Diluted 172,926 171,888 172,897 172,275 See accompanying notes to consolidated financial statements. -4- AVX Corporation and Subsidiaries Consolidated Statements of Cash Flows(Unaudited) (in thousands) Nine Months Ended December 31, 2006 2007 Operating Activities: Net income $ 110,845 $ 113,619 Adjustment to reconcile net income to net cash from operating activities, net of business acquired: Depreciation and amortization 40,304 39,184 In-process research and development charge - 390 Stock-based compensation expense 2,016 2,024 Deferred income taxes 9,757 5,984 Loss on pro rata distribution of available-for-sale securities - 980 (Gain) Loss on sale of property, plant & equipment (37) (327) Changes in operating assets and liabilities, net of business acquired: Accounts receivable (5,001) (18,672) Inventories (334) (17,962) Accounts payable and accrued expenses 33,425 18,058 Income taxes payable 12,976 (3,830) Other assets (5,211) 13,360 Other liabilities (2,581) (19,501) Net cash provided by (used in) operating activities 196,159 133,307 Investing Activities: Purchases of property and equipment (37,279) (39,550) Purchase of business, net of cash acquired - (223,333) Pro rata distribution of available-for-sale securities - (114,705) Redemption of available-for-sale securities 18,802 Purchases of investment securities (148,000) (99,000) Redemption of investment securities 178,017 244,000 Proceeds from property, plant & equipment dispositions 41 2,251 Net cash provided by (used in) investing activities (7,221) (211,535) Financing Activities: Dividends paid (19,379) (20,621) Repayment of debt - (5,231) Purchase of treasury stock (10,912) (14,257) Proceeds from exercise of stock options 4,310 5,778 Excess tax benefit from stock-based payment arrangements 657 992 Net cash provided by (used in) financing activities (25,324) (33,339) Effect of exchange rate on cash 8,789 2,066 Increase (decrease) in cash and cash equivalents 172,403 (109,501) Cash and cash equivalents at beginning of period 505,326 684,382 Cash and cash equivalents at end of period $ 677,729 $ 574,881 See accompanying notes to consolidated financial statements. -5- AVX CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (in thousands, except per share data) 1. Basis of Presentation: The consolidated financial statements of AVX Corporation and subsidiaries ("AVX" or the "Company") include all accounts of the Company and its subsidiaries.All significant intercompany transactions and accounts have been eliminated.The accompanying financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC") for interim financial reporting.These consolidated financial statements are unaudited, and in the opinion of management, include all adjustments, consisting of normal recurring adjustments and accruals, necessary for the fair presentation of the consolidated balance sheets, operating results and cash flows for the periods presented.Operating results for the three and nine months ended December 31, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2008 due to cyclical and other factors.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been omitted in accordance with the rules and regulations of the SEC.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes included in the Company's Annual Report on Form 10-K for the fiscal year ended March 31, 2007. Critical Accounting Policies and Estimates: The Company has identified the accounting policies and estimates that are critical to its business operations and understanding the Company's results of operations.Those policies and estimates can be found in Note 1, "Summary of Significant Accounting Policies", of the Notes to Consolidated Financial Statements and in "Critical Accounting Policies and Estimates", in “Management's Discussion and Analysis of Financial Condition and Results of Operations” contained in the Company's Annual Report on Form 10-K for the fiscal year ended March 31, 2007. Accordingly, this Quarterly Report on Form 10-Q should be read in conjunction with the Company's Annual Report on Form 10-K for the fiscal year ended March 31, 2007.During the nine month period ended
